[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT RE CONTEMPT
At a hearing May 5, 1998 the court heard evidence that the defendant was in contempt of orders of this court from November 14, 1994 to trial date. The court finds him in contempt.
Fines under those orders total $47,500.
Defendant also owes $1653.71 in accordance with the order of Langenbach, J.
The fines shall continue to run at the rate of $40 per day while the defendant fails to comply with the court orders.
O'Neill, J.